IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
vs. : Case No. 3:O9crl9
RODGERICK LAMONT MCMAHON, . JUDGE WALTER H. RICE
Defendant. .

 

DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE, BUT DELAYING A DECISION ON FINAL
DISPOSITION, PENDING FURTHER COMPLIANCE BY DEFENDANT;
rNTERIM CONDITIONS SET FORTH; RIGHT OF APPEAL EXPLAINED
AND UNDERSTOOD; NEITHER COUNSEL FOR THE GOVERNMENT NOR
THE DEFENDANT HAD ANY PROCEDURAL OR SUBSTANTIVE
OBJECTIONS TO THIS COURT’S DISPOSITION

 

On May 3, 2019, the Defendant, having previously been found in violation of his
supervised release, a status that began January 31, 2018, came into Court for interim disposition.

Pursuant to the record made on the aforesaid May 3, 2019, this Coult, although finding
Defendant in violation of his supervised release, deferred a decision as to final disposition
Rather, this Court ordered the Defendant released to a halfway house facility, Cornerstone, in
Cincinnati, Ohio, as soon as bed space becomes available. Mr. McMahon is to reside at said
halfway house for a period of six months’ time. As soon as the personnel at the Cornerstone

Project deem him ready to seek employment opportunities, he is to be given every opportunity to

do so.

Should bed space become available in a halfway house facility in Columbus, Ohio, on or
before mid-July_. 2019, and, further, should Defendant wish to reside therein, the Court will
consider a transfer from Cincinnati to the halfway house facility in Columbus.

As conditions of this interim disposition, Defendant is to fully comply with the
Reentry/Supervision Plan presented to this Court, and agreed to by the Defendant, on January 25_.
20l 9.

Following the above, the Defendant Was orally explained his right of appeal, and he
indicated an understanding of same. Neither counsel for the Government nor the Defendant had
any objections to this Court’s disposition

lt is the request of this Court that the United States Probation Department furnish the
undersigned with monthly status reports on the Defendant’s progress every 45 days, the first
such report being due 45 days from date of this Entry.

wcoc~r~\gj\f,,_y\d
May 3, 2019 WALTER H. RICE
UNITED STATES DlSTRICT JUDGE
Copies to:

Counsel of record
Kelvin Gover, USPO

